I wish to begin my statement. Sir, by offering you the felicitations of the delegation of the Democratic Republic of Afghanistan on your election to the high office of President of the General Assembly for its forty-first session.
I should also like to pay a warm tribute to Mr. Javier Perez de Cuellar for his active and selfless service at the helm of the Secretariat.
The circumstances in which our world is evolving today are far more fraught with threats to its existence than at any time in the entire history of mankind. The awesome quantities of means of war and destruction piled up in the aggressive centers of power haunt millions of people all over the world with a fear of the unthinkable happening. That legitimate fear of the complete annihilation of the human species, in view of the vast accumulation of very advanced and sophisticated means of making war, particularly in its nuclear dimension, has made the question of war and peace the uppermost concern of all mankind.
There is no doubt that the mere existence of such a disproportionately large arsenal on Earth justifies the deep anxiety that prevails in our minds. It is, however, the bellicose mentality with which those in aggressive imperialist circles view the possession and prospective use of such weapons that lies at the core of peace-loving humanity's concern. The grave alarm caused by pronouncements using expressions such as "negotiating from strength", "security through force" and "limited or protracted nuclear war" has been on the increase, owing to the unprecedented material at the service of those militaristic and warmongering doctrines.
Having implemented a comprehensive plan to upgrade quantitatively and qualitatively its military might on Earth, the united States imperialists have drawn up and started to put into effect plans to spread some of the most threatening of its newly acquired military technologies and weaponry into outer space, under the guise of a defense initiative, rightly named Star Wars. To overcome the legal barriers prohibiting it from carrying out those designs, the present united States Administration has taken steps to nullify unilaterally and arbitrarily same very hard-won agreements on an ti-ball is tic missiles and strategic arms limitations. It has irresponsibly rendered all bilateral and multilateral negotiating forums virtually paralyzed by putting up an array of unacceptable and unreasonable conditions.
While all these things are being done in the imperialist camp, the forces of peace are gathering their strength and calling for the urgent, serious consideration of measures vitally needed to avert the greatest menace threatening the whole of civilization. The Non-Aligned Movement and the socialist community have repeatedly put forward several initiatives aimed at the strengthening and universalization of the process of detente, the halting of the unbridled arms race and the achievement of disarmament.
The unilateral moratorium on nuclear tests declared by the Soviet Union over a year ago, which has been extended several times since then in response to the urgings of the international community, is a vivid example of that country's true desire for peace and disarmament. We consider as highly important and very timely the proposal of the Soviet Union for the conclusion of a treaty banning all nuclear tests by all States in all environments for all time. That initiative, which is in full conformity with the position of the non-aligned countries, constitutes a giant leap towards the general and complete disarmament envisaged in the Soviet Union's comprehensive proposal for ridding the world of all nuclear weapons by the end of the century. This proposal, which is unprecedented in its dimensions and foresightedness, enjoys the full support of the Democratic Republic of Afghanistan, other non-aligned countries and all other peace-loving forces of the world.
We also attach great significance to the recent initiative of the socialist countries, including the Soviet Union, concerning the establishment of an international system of collective security embracing all nations, which has been officially submitted for the Assembly's consideration and was referred to, together with the concept of collective Asian security, by the Foreign Minister of the Soviet Union, Eduard Shevardnadze, in his statement to the Assembly the day before yesterday.
The mad arms spree that has filled the thoughts and actions of the United States Administration is accompanied by a dangerous version of State terrorism being carried out under the slogan of neo-globalism. Through this heinous policy the united States arrogates to itself the right to be militarily present in every corner of the world and to interfere in the internal affairs of other countries and regions. Hence, the hands of the United States espionage agencies and armed forces are clearly visible in practically all conflict situations, thus widening their scope and rendering their solution extremely difficult.
It is precisely such involvement that has led to the continued occupation of Palestinian and other Arab territories by Zionist Israel. It is precisely such involvement that has led to the escalating bloodshed in South Africa perpetrated by the apartheid regime against South Africans, the continued illegal occupation of Namibia by the racist Pretoria regime and its increased acts of aggression and intimidation against the front-line States.
It is precisely the United States involvement that has plunged Central America into a state of instability and tension, threatening the security, territorial integrity, sovereignty and independence of revolutionary Nicaragua. It is precisely United States involvement that has heightened discord and hostility in South-East Asia, posing a constant threat to the popular order in Kampuchea and exerting pressure on the Socialist Republic of Viet Nam and the Lao People's Democratic Republic.
It is precisely the United States that has launched piratical armed aggression against Libya. It is precisely the United States that has illegally occupied the island of Diego Garcia and turned it into a springboard for aggression and destabilization, thus preventing the realization of the concept of the Indian Ocean as a zone of peace. It is precisely the United States that has brought to power and sustained such dictatorial and fascistic regimes such as those in Chile, South Korea, El Salvador and elsewhere. And last but not least it is precisely the United States that has organized, trained, financed and armed terrorist and mercenary groups to wage undeclared wars against the peoples of Afghanistan, Angola, Nicaragua and other countries.*
Accompanying all this are the greedy economic policies and practices of the United States, which is at the head of a world capitalist system which, through its financial monopolies, has robbed numerous nations of their human and natural resources. The intolerable burden of debt weighing down the backs of the economies of many developing countries, the artificially high interest rates, the low prices for the export commodities of developing countries, the unfavorable balance of trade and other disturbing features of the prevailing world economic situation are
the direct result of the present unjust international economic order imposed by the capitalist countries.
The predictable outcome of such policies and practices is manifested in the drastic widening of the gap between the respective living standards and rate of development of developed countries and developing countries. The imperialist policy of using economic assistance as a means of exerting political pressure on the developing countries is no longer confined within the limits of bilateral relations; it has also been extensively employed to undermine the capabilities of multilateral institutions, with a view to curtailing or completely stopping the flow of international development assistance to developing countries, particularly those that dare refuse to submit to imperialist diktat.
The non-aligned countries, in the course of their eighth summit Conference, held earlier this month at Harare, arrived at a sober analysis of the present world situation; they called for an immediate end to be put to the arms race and for the diversion of the resources thus released to the alleviation of the suffering of hundreds of millions of people around the world who have been condemned to hunger, poverty, disease and ignorance. They repeated their vigorous call for the early establishment of a new international economic order based on justice, equity and co-operation.
The Democratic Republic of Afghanistan considers that the situation in the Middle East has been brought about as a result of the use of force, the denial of the right of nations to self-determination and the acquisition of territory by force. No comprehensive and lasting peace can be achieved unless Israel withdraws its forces from occupied Palestinian and other Arab territories, including Jerusalem, the Golan Heights and South Lebanon, and unless the Palestinian people, under the leadership of the Palestine Liberation Organization (PLO), exercise their
right of self-determination, including the right to establish a State of their own in Palestine. We welcome the timely proposal of the Soviet Union on the establishment of a preparatory committee to set in motion the process leading to the convening of an international conference on peace in the Middle East.
In southern Africa, the apartheid regime is faced with enormous upheavals of the vast masses of the people inside the country and with mounting pressure from world public opinion abroad. The use of brute force by the Pretoria regime has brought a result which is the opposite of that expected by the racist regime.
The Non-Aligned Movement's Harare Declaration on South Africa proposes specific action to be taken by the international community to put an end to the horrendous apartheid system. It is our hope that the General Assembly will adopt resolutions calling for similar measures to be taken by the Security Council under Chapter VII of the Charter of the United Nations. We express our staunch solidarity with the people of South Africa and their vanguard, the African National Congress of South Africa.
We also stand firm with the people of Namibia under the leadership of their sole legitimate representative, the South West Africa People's Organization (SWAPO), in their struggle to achieve the full independence of their country. Immediate steps should be taken to give effect to the provisions of the resolution adopted by the General Assembly at its fourteenth special session, held last week.
In Central America the prospects for peace are seriously reduced by the interventionist aggressive policies of the United States, which is fomenting discord and conflict. We hail the constructive attitude of the Government of Nicaragua towards the process of negotiations, and we express our support for the peace plan put forward by the Contadora Group and the Contadora Support Group,
which in our view constitutes a solid basis for eliminating a hotbed of tension
from this vital part of Latin America.
In connection with South-East Asia, we wish to lend our full support to the repealed peaceful demarches made by the three Indochinese countries, and we call upon the countries of the Association of South-East Asian Nations (ASEAN) to give a positive response to those peaceful proposals.
We associate ourselves with the repeated demands of the international community that an end be put to the senseless fratricidal war between Iran and Iraq and that their disputes be settled through peaceful means available within the
international legal system.
On the question of Cyprus, our position remains unchanged. We stand for the
independence, sovereignty, territorial integrity, unity and non-aligned status of
Cyprus and support the efforts of the Government of that country to find a peaceful
solution in the interest of all Cypriots.
We also support the proposals of the Government of the Democratic People's Republic of Korea for the peaceful reunification of Korea on the basis of the free will of the Korean people, without any foreign interference.
We reiterate our loyalty to the cause of all national liberation movements and our support for the restitution of territories under colonial or alien occupation
to the sovereignty of their respective nations.
The scope of the undeclared war of imperialism, hegemonism and reaction against the Democratic Republic of Afghanistan has been considerably widened- to encompass the military, economic, psychological, political, diplomatic and other spheres. On the basis of admissions by top-ranking intelligence figures in the United States Administration, we can see that more than two thirds of the budget of the united States Central Intelligence Agency for so-called covert operations is being channeled into the financing of that war. Added to that sum are the large amounts of weapons and money that are given to the criminal bandits by other imperialist, hegemonist and reactionary quarters.
The loss of life and the destruction inflicted on our people as a result of this dirty war, although enormous, have not shaken our firm determination to pursue vigorously the destiny we chose with the accomplishment of our national democratic revolution of 1978. Our great strides towards national reconciliation and harmony, as declared and elaborated by Comrade Najib, General-Secretary of the Central Committee of the People's Democratic Party of Afghanistan, are producing the expected positive results. The further widening of the National Fatherland Front, embodying all social and mass organizations of the country; the merger of several democratic groups and organizations with the People's Democratic Party of Afghanistan; the enlargement of the Revolutionary Council and the Government through the incorporation into them of well-respected non-party personalities; the completion of the process of elections to the local organs of State power and administration; and the preparation of the draft of the new Constitution are noteworthy examples of
our efforts in this direction.
In the economic sphere, the investments of the early years of the revolution are bearing fruit. On the material basis - that is, what has been achieved so far, particularly in the fields of land and water reforms and the nation-wide literacy campaign - the first Five-Year socio-Economic Development Plan has been drawn up and half of its first year has already been implemented. While having been realistically prepared, this Plan will create a solid foundation for sustained and long-term growth in the economy of the country.
In the military field, thanks to the growing unity of our people and the vigilance of our armed forces, the last remnants of mercenary pockets of resistance are being wiped out and scores of former bandits are surrendering to the State authorities and the people's militia.
All those factors point towards a peaceful, prosperous and secure future for our people. The settlement of the situation around Afghanistan and the creation of a stable, harmonious climate will naturally have a very favorable impact on the pace of our national efforts. Since the last session of the General Assembly, the proximity talks between the Democratic Republic of Afghanistan and Pakistan, through the intermediary of the Representative of the Secretary-General, have continued to center on the drafting of required instruments that would comprise a comprehensive settlement of the situation that has evolved in South-west Asia. While expressing our gratitude to the Secretary-General and his Representative, Mr. Diego Cordovez, for their good offices during these talks, we wish to reiterate the desire of the Democratic Republic of Afghanistan for the early and successful conclusion of the process leading to normal and harmonious relations among the countries of the region on the basis of the principles of non-interference in the internal affairs of States, respect for the right of all States to determine their own social and economic and political systems, and friendly relations and good-neighborliness among States.
The Democratic Republic of Afghanistan, in line with its peaceful foreign policy, has adopted a principled, constructive and serious approach in the course of these negotiations and has spared no effort to create an atmosphere of confidence, which is indispensable in such negotiations.
With a view to contributing to the furthering of mutual trust, and as a sign of our sincerity in the search for a political settlement, the Governments of the Democratic Republic of Afghanistan and the Soviet Union decided in August 1986 to return to their permanent bases six regiments of the limited military contingent of the Soviet Union which is now based in Afghanistan. It is our earnest hope that this unilateral measure, together with other principled concessions and the flexibility repeatedly demonstrated by the Democratic Republic of Afghanistan, will be promptly reciprocated by our negotiating partner. A sense of realism and statesmanship calls for bold action and the political will to take the last few steps towards the conclusion of the instruments and to embark on their faithful implementation.
The Democratic Republic of Afghanistan stands to gain from such a course, and we are wholly confident that no one will lose by adopting the same course.
